Case: 12-10178     Document: 00511933120         Page: 1     Date Filed: 07/25/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 25, 2012
                                     No. 12-10178
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

BRENDA LEE FORD,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:95-CR-16-1


Before HIGGINBOTHAM, OWEN, and, SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Brenda Lee Ford, federal prisoner # 26255-077, appeals the denial of her
18 U.S.C. § 3582(c)(2) motion to reduce her sentence in light of Amendment 750
to the Sentencing Guidelines.            Ford’s motion to supplement her brief is
GRANTED.
        The district court’s decision whether to reduce a sentence under
§ 3582(c)(2) is reviewed for an abuse of discretion, while the court’s
interpretation of the Guidelines is reviewed de novo. United States v. Evans, 587


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-10178    Document: 00511933120      Page: 2   Date Filed: 07/25/2012

                                  No. 12-10178

F.3d 667, 672 (5th Cir. 2009). Section 3582(c)(2) permits the discretionary
modification of a defendant’s sentence “in the case of a defendant who has been
sentenced to a term of imprisonment based on a sentencing range that has
subsequently been lowered by the Sentencing Commission pursuant to 28 U.S.C.
994(o).” § 3582(c)(2); see United States v. Doublin, 572 F.3d 235, 237 (5th Cir.
2009).
      Ford was sentenced following a 1995 conviction for conspiracy to possess
with intent to distribute cocaine and possession with intent to distribute cocaine.
Her original aggregate sentence of 324 months was reduced to 262 months
following a § 3582(c)(2) motion based on an earlier amendment to the Sentencing
Guidelines. In this case, the district court found that the amount of drugs for
which Ford was accountable yielded a total offense level of 34 when calculated
either prior to or after Amendment 750. Ford has identified no error in this
finding. Her principal argument is that the district court abused its discretion
because the court did not go below the advisory range to correct the unwarranted
sentencing disparity between crack and powder cocaine. In the context of a
§ 3582(c)(2) motion, a sentencing court lacks discretion to reduce a sentence
further than the reduction allowed pursuant to § 1B1.10 of the Sentencing
Guidelines. United States v. Doublin, 572 F.3d at 238. Ford’s argument is
unavailing, and the judgment of the district court is AFFIRMED.




                                        2